[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The court has reviewed the documents submitted by the parties including the request by the defendant to conduct additional discovery prior to the determination of the Motion for Summary Judgment filed by the plaintiff. In accordance with Practice Book 382 the court deems it appropriate to grant a continuance for the purpose of enabling the defendant to undertake additional discovery. Accordingly, the parties are requested to confer and attempt to reach agreement as to an appropriate time period within which the defendant may conduct discovery pertinent to the Motion for Summary Judgment. If the parties are able to reach an agreement, the agreement should be submitted to the court for approval by May 26, 1992. If the parties are unable to agree as to an appropriate discovery period, a non-evidentiary hearing will be held before the court on Friday, May 28, at 9:15 a.m. CT Page 4457
RUSH, J.